Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-6-2005

Buddington v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2544




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Buddington v. Comm Social Security" (2005). 2005 Decisions. Paper 1390.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1390


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 04-2544

                           YVONNE BUDDINGTON, O/B/O
                              JAMAL SINGLETARY

                                            Appellant

                                              v.

                      COMMISSIONER OF SOCIAL SECURITY




                    On Appeal from the United States District Court
                              for the District of New Jersey
                           District Court No.: Civ. No. 02-1280
                 District Judge: The Honorable Dickinson R. Debevoise


                           Submitted Pursuant to LAR 34.1(a)
                                    March 31, 2005

                 Before: ALITO, SMITH, and FISHER, Circuit Judges

                                  (Filed: April 6, 2005)


                              OPINION OF THE COURT


SMITH, Circuit Judge.

      Yvonne Buddington, on behalf of her son, appeals from the District Court’s order

affirming the final decision of the Commissioner of Social Security ceasing the

Supplemental Security Income (“SSI”) benefits awarded to her son under Title XVI of the
Social Security Act. The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g).

Appellate jurisdiction exists under 28 U.S.C. § 1291. Our review “is identical to that of

the District Court, namely to determine whether there is substantial evidence to support

the Commissioner’s decision.” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999).

Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (internal quotation marks and citation omitted).

       Buddington’s son was born prematurely in January 1995 and suffered from speech

and developmental delays. In a decision dated September 11, 1996, it was determined

that the child’s condition equaled the criteria of listing 111.09B of Appendix 1 of the

Social Security regulations pertaining to communication impairments associated with a

neurological disorder. See 20 C.F.R. Part 404, Subpart P, Appendix 1, § 111.09B. As a

result, the child was disabled under the Social Security Act and awarded SSI benefits.

       After a periodic continuing disability review was conducted in late 1999, it was

determined that the child’s SSI benefits would cease because the child’s medical

condition had improved. Buddington requested reconsideration, but the Administrative

Law Judge (“ALJ”) concluded that the child’s condition no longer met or equaled the

criteria of either listing § 111.09B or any listed impairment in Appendix 1. See 20 C.F.R.

§ 416.929 (a). In a thorough opinion, the District Court determined that the ALJ’s

decision was supported by substantial evidence. Buddington appealed.



                                             2
       Buddington contends that the ALJ erred in determining that her son’s condition no

longer met, medically equaled, or functionally equaled an impairment listed in Appendix

1. See 20 C.F.R. § 416.924(a). Relying on our decisions in Cotter v. Harris, 642 F.2d

700 (3d Cir. 1981), and Burnett v. Comm’r of Social Security, 220 F.2d 112 (3d Cir.

2000), Buddington asserts that the ALJ failed adequately to explain his finding that her

son’s condition did not satisfy the criteria of any listed impairment. She specifically

faults the ALJ for not identifying the particular listing applicable to attention deficit

hyperactivity disorder (“ADHD”) in § 112.

       Our review establishes that the ALJ carefully reviewed the child’s medical history,

noting that the child’s condition improved with treatment to the point that he suffered

from a mild to moderate articulatory delay with a mild to moderate concomitant

expressive-receptive impairment, and ADHD. Despite the child’s marked improvement,

the ALJ methodically considered whether the child’s condition continued to satisfy either

the criteria of listing § 111.09B, under which he had been found disabled, or the various

impairments listed in section 112, which included ADHD. In finding that the child’s

condition no longer satisfied the criteria of a listed impairment, the ALJ accounted for the

child’s limitations and credited the opinions of the state disability medical consultants

who opined that the child’s condition, though severe, did not meet or equal, either

medically or functionally, any listed impairment. This analysis allows for meaningful

review consistent with Burnett, 220 F.3d at 121. We agree with the District Court that the



                                               3
ALJ’s decision is supported by substantial evidence, and we will affirm the judgment of

the District Court.